DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
The claim objections are withdrawn. However, upon further consideration a new ground of objection is necessitated by amendment.

The 102/103 rejections over Holasut are withdrawn. All of the 103 rejections are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment. Specifically, the amendment necessitates a reinterpretation of Li.

Claim Objections
Claims 1, and 4-11 are objected to because of the following informalities: 
Claim 1 (note - while suggestions have been made, other suitable replacements should be considered):
Lines 6-7 should recite “wherein the first cell, the last cell, and the at least one intermediate cell are each divided into two compartments by one of”; the language suggested more exactly matches the language used in lines 3-4 of the claim.
Lines 7-9, instead of “one of a plurality of thin selectively electron-permeable metal foil separators”, examiner suggests “a thin selectively electron permeable metal 
Line 10 suggests each of the cells includes a plurality of walls, which is not accurate (i.e., first cell only has one membrane wall); examiner suggests deleting “each of”.
Line 11 recites “a plurality of walls made of ion-selective membranes” and then appears to refer to the same component in line 24 as “the plurality of ion selective membranes”. Examiner suggests line 11 recites “a plurality of ion selective membranes” to maintain consistent language in the claim.
Lines 14-15 should recite “entire volume of the two compartments in each of the first cell, the last cell and the at least one intermediate cell on different sides of the thin selectively electron permeable metal foil separator of the plurality of thin selectively electron permeable metal foil separators”; the language suggested more exactly matches the language used in lines 3-4 of the claim. See suggestion for lines 7-9, above, for further justification of the metal foil separator recitation.  
Line 17 should recite “wherein the first cell, the last cell and the at least one intermediate cell do not”; the language suggested more exactly matches the language used in lines 3-4 of the claim.
Lines 20-21 should recite “generated across the thin electively electron permeable metal foil separator of the plurality of thin selectively electron permeable metal foil separators of the first cell, the last cell and the at least one intermediate cell;”; 
Lines 22-23 “wherein the first flow-through cell comprises a first metal foil separator disposed between” may be “wherein the thin selectively electron permeable metal foil of the first cell is disposed between” to more exactly match the language used earlier in the claim.
Lines 25-26 “wherein the last flow-through cell comprises a last metal foil separator disposed between” may be “wherein the thin selectively electron permeable metal foil of the last cell is disposed between” to more exactly matches the language used earlier in the claim.
Claims 4-11 depend from an objected claim, thus also objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the metal foil separator" (singular) in lines 15 and 20, which does not have proper antecedent basis to the plurality recited in lines 7-8. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0272484) in view of Holasut et al. (US 2013/0177789), hereinafter Li and Holasut, both of record.

    PNG
    media_image1.png
    866
    1334
    media_image1.png
    Greyscale

Regarding Claims 1 and 5, Li teaches an electrochemical battery (see e.g., Fig. 4B) for supplying electrical power to a load, comprising: a plurality of electrochemical 
Li teaches the first cell, the last cell and the at least one intermediate cell are each divided into two compartments (e.g., 320/110 for cell 1, 120/110 for cell 2, and 120/310 for cell 3) by one of a plurality of separators (bipolar plate 205; e.g., BP 1 separates the two compartments 320/110 of cell 1, BP 2 separates the two compartments 120/110 of cell 2, and BP 3 separates the two compartments 120/310 of cell 3, see annotated Fig. 4B); 
Li teaches the plurality of electrochemical flow-through cells are connected in series via a plurality of ion-selective membranes (125) that are permeable to ions, see e.g., annotated Fig. 4B where cell 1 and cell 2 are serially connected by an ion selective membrane 125 (ISS 1), and cell 2 and cell 3 are serially connected by ISS 2. 
Li teaches two solutions with different redox potentials (e.g., anolyte, catholyte) flow through an entire volume of the two compartments in each of the first cell, the last cell and the at least one intermediate cell on different sides of the separators (bipolar plate 205) separating the two compartments; for example, in cell 1 an anolyte A and a catholyte C flow through an entire volume of the two compartments 320 and 110, respectively, on different sides of the separator (BP 1) separating the two compartments (320/110), see annotated Fig. 4B, and paras. [0017]-[0023].
Li teaches the first cell, the last cell, and the at least one intermediate cell do not comprise an anode and a cathode separated by an electrolytic solution, see Fig. 4B.

Li teaches the first current collector (325) and the second current collector (325) are conductive (see e.g., para. [0067], [0069], [0077]), hence are configured to connect (capable of being connected to) a load to the battery.
Li teaches the separator (bipolar plate 205) between the two compartments is made from a graphite/carbon compound (see e.g., para. [0069]), but does not teach the separator is a thin electron permeable metal foil that is not permeable to ions; Li does not teach the metal foil separator is asymmetric with two different metals or alloys forming its two surfaces. However, Holasut teaches carbon-base conductive bipolar electrical interconnects pose fabrication limitations, see e.g., para. [0007]-[0008]. Other known options for intercell interconnects (I”) include a laminated sheet including a thin sheet of metal to establish good electrical contact, see e.g., para. [0066]. Specifically, the intercell interconnect I” is two sheets of different metals m1 and m2 (hence, asymmetric) forming its two surfaces bonded together in electrical contact with each other. The sheet m1 is destined to be anodically polarized in the electrolyte solution flowing in the respective compartment and m2 is destined to be cathodically polarized in the electrolyte solution flowing in the respective compartment, see e.g., para. [0081]. It would be obvious to one having ordinary skill in the art the bipolar plate(s) of Li are made from (a) thin sheet(s) of metal because the art (Holasut) has recognized 
The limitations “electron permeable” and “not permeable to ions” are interpreted as properties/functions of the separator. The modification of Li with Holasut, which teaches the separator 205 between two compartments 120, 110 in Fig. 2A is a thin metal foil separator, teaches the properties/function claimed because products of identical chemical composition cannot have mutually exclusive properties. Moreover, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Finally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
The limitation “wherein a voltage is generated across the metal foil separator in each of the first, last and intermediate flow-through cells” appears to be a property/function of the separator/cell. Products of identical chemical composition cannot have mutually exclusive properties. Further, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Holasut in view of Kocherginsky (US 2011/0200890), hereinafter Kocherginsky, of record.
Regarding Claim 4, the instant specification discloses the electrodes (i.e., Ag/AgCl) of the first cell and last cell serve as current collectors, see instant published .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Holasut in view of Shishikura et al. (JP 2017224486, of record), hereinafter Shishikura.
Regarding Claim 6, Li as modified by Holasut does not teach the metal foil is covered with additional thin layers of organic electron-conductive materials. However, Shishikura teaches bipolar plates (19) of redox flow batteries are advantageously coated with a layer of organic electron-conductive materials (i.e., carbon) to maintain conductivity and corrosion resistance, thereby maintaining good power efficiency and output density, see e.g., abstract, paras. [0023], [0036], and [0050]. Shishikura does not explicitly state the carbon coating is thin; however, the bipolar plates are kept thin to keep the electrode thin, see e.g., para. [0018] which teaches the thickness of the plate is between 0.001 mm to 0.2 mm so that the electrode does not become thick. Thus, it would be obvious to one having ordinary skill in the art to keep the carbon coating on .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Holasut in view of Lipka et al. (US 2014/0295311, of record), hereinafter Lipka.
Regarding Claim 7, Li, as modified by Holasut, does not teach the two solutions separated by the foil have a different ionic composition, including pH. However, Lipka teaches an Fe/Fe redox flow battery. The first iron redox couple includes a ferrocyanide/ferricyanide redox couple. The anolyte may have an Fe 2+ concentration of about 0.4M and the anolyte may have a pH greater than about 7. The second iron redox couple can include an iron/ligand complex. The catholyte includes an Fe 3+ concentration of 0.5M and the pH of the catholyte may be between 5-7. See e.g., paras. [0026]-[0032]. Given that the anolyte and catholyte have different iron species and the pH of each solution is different, the two solution have different ionic compositions, including pH, as claimed.
The flow battery of Lipka may be used in off-grid energy storage. That is, excess power generated by wind turbines, power generators, solar arrays, etc., are stored in flow battery systems and later used when power is needed, see e.g., para. [0049]. The flow battery of Lipka utilizing the all Fe redox offers an improvement in energy density, see e.g., para. [0025]. It would be obvious to one having ordinary skill in the art to use the flow battery of Lipka to store excess power, thereby allowing for it later use when needed. It would be obvious to one having ordinary skill in the art to use two solutions .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Holasut in view of Lavastre et al. (US 2015/0079497) and Su et al. (US 2018/0241107), hereinafter Lavastre and Su (both of record).
Regarding Claim 8, Li, as modified by Holasut, does not teach the two solutions include an additional mediator, transferring electrons to and from the metal foil to dissolved redox components. However, Lavastre is concerned with flow batteries in which the anolyte includes an additional mediator (e.g., at least one reducing agent), transferring electrons to and from the metal foil to dissolved redox components, see e.g., paras. [0083]-[0084]; the  catholyte includes an additional mediator (e.g., at least one oxidizing agent), transferring electrons to and from the metal foil to dissolved redox components, see e.g., paras. [0085]-[0086]. Su teaches redox mediators in flow batteries increase charge transfer rates, thereby increasing reaction rates, see e.g., para. [0054]. Thus, it would be obvious to one having ordinary skill in the art to include the additional mediators of Lavastre in the catholyte and anolyte of Li, as modified by Holasut, to increase charge transfer rates.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Holasut in view of Madabusi et al. (US 2016/0181626), Timofeeva et al. (US 2016/0126581), and Zanzola et al. (“Redox Solid Energy Boosters for Flow Batteries: Polyaniline as a Case Study”, Electrochimica Acta, Volume 235, 1 May 2017, Pages .
Regarding Claim 9, Li, as modified by Holasut, does not teach the two solution have suspensions of doped polyaniline. However, Madabusi teaches the two solutions (i.e., flowable electrolytes) of the redox flow battery include doped polyaniline because they are useful redox active organic compounds, paras. [0081]-[0082]. Zansola teaches polyaniline in both tanks provides a unique platform to investigate the promise of redox-mediated flow batteries, see e.g., page 665, right column. Moreover, the addition of polyaniline (PANi) improves capacity, see e.g., page 669, right column. Timofeeva, concerned with flow batteries, teaches the high surface area-to-volume ratio of nanoparticles suspended in fluid (i.e., electrolyte) allows for capacitive energy storage in the nanoparticles suspended in the fluid, providing an additional capacity of 5-10% to the redox storage capacity, thereby resulting in higher specific energy densities, see e.g., para. [0066]. It would be obvious to one having ordinary skill in the art to include doped polyaniline in the two solutions of Holasut since Madabusi teaches doped polyaniline is a useful redox active organic compound in flow batteries and polyaniline in both tanks offers a unique platform to investigate the promise of redox-mediate flow batteries, that improves capacity, as suggested by Zanzola. It would further be obvious to one having ordinary skill in the art the doped polyaniline is nano-sized and suspended in the two solutions since particles of such a size suspended in the electrolyte provide additional capacity due to their high surface area-to-volume ratio, as suggested by Timofeeva.
Regarding Claim 10, as explained under the rejection of claim 9, it would be obvious to one having ordinary skill in the art to include polyaniline in the two solutions of Li, as modified by Holasut, since Madabusi teaches polyaniline is a useful redox active organic compound in flow batteries and Zanzola teaches polyaniline in both tanks offers a unique platform to investigate the promise of redox-mediate flow batteries and improved capacity, please see the rejection of claim 9 for more details. It would further be obvious to one having ordinary skill in the art the polyaniline is nano-sized and suspended in the two solutions since particles of such a size suspended in the electrolyte provide additional capacity due to their high surface area-to-volume ratio, as suggested by Timofeeva. See rejection of claim 9 for more details. The modification of Li and Holasut with Madabusi, Timofeeva and Zanzola teaches the content of polyaniline nanoparticles is greater than zero in the two solutions. Moreover, Zanzola teaches the addition of, for example, 7.4 g PANi to 40mL of electrolyte in each tank (i.e., 185 g/L) results in a capacity improvement of 49% over the baseline capacity, see e.g., page 669.  The numerical value of greater than zero (or 185 g/L) is within the claimed range of up to 300 g/L. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). It would be obvious to one having ordinary skill in the art to add 
Regarding Claim 11, the modification Li and Holasut to include a suspension of polyaniline nanoparticles in the two solutions has been addressed in the rejection of claims 9-10, see above for more details. 
Li, Holasut and Madabusi do not suggest the form of the polyaniline, i.e., pernigraniline and leucoemeraldine. However, Zanzola, directed to flow batteries, teaches polyaniline is a well-known solid storage material having redox activity. Polyaniline (PANi) is known to have a fully oxidized form (i.e., pernigraniline) and fully reduced form (i.e., leucoemeraldine), see e.g., page 665, right column. Zanzola suggests the presence of two redox transitions (leucoemeraldine-emeraldine, and emeraldine-pernigraniline) in a flow battery, which presents the opportunity to develop a redox-mediated flow battery utilizing PANI as the solid charge storage material in both tanks. An all-PANI redox mediated flow battery provides a unique platform to investigate the promise of redox-mediated flow batteries, see e.g., page 655. Madabusi teaches the anode chamber electrolyte comprises a redox material that releases electrons (thereby undergoing oxidation), which makes it a reducing solution, while the cathode chamber electrolyte comprises redox material that accepts electrons (undergoing reduction), thereby making it an oxidizing solution, see e.g., paras. [0086]-[0087]. Leucoemeraldine, being fully reduced, is a reducing agent (claimed reducing donor solution) that can be oxidized. On the other hand, pernigraniline, being fully oxidized, is an oxidizing agent (claimed oxidizing solution) given that it can be reduced. It would be obvious to one having ordinary skill in the art to include the oxidizing agent (i.e., fully .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729